In consolidated actions to recover damages for wrongful death and personal injuries, defendants Chrysler Corporation and Chrysler Motors Corporation appeal from an order of the Supreme Court, Queens County, dated May 31, 1972, which denied their motion to compel defendant Rothholz to produce for discovery and inspection (1) all copies of reports of metallurgists in her actual and/or constructive possession and (2) the alleged defective parts which are the subject matter of the within litigation, including but not necessarily limited to metallurgical, chemical and mierophotographic tests. Order reversed, without costs, and motion granted, without costs (Petruk v. South Ferry Realty Co., 2 A D 2d 533, 536, 537). Settle order on five days’ notice. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.